Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 1 of 20




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                 9:21cv81331
                                       Case No. ________________

   AFFORDABLE AERIAL PHOTOGRAPHY,
   INC.,

          Plaintiff,

   v.

   JOHN ABDELSAYED AND TRENDS
   REALTY USA CORP,

          Defendants.


                                                COMPLAINT

         Plaintiff Affordable Aerial Photography, Inc. (“Plaintiff”) sues defendants John

  Abdelsayed (“Abdelsayed”) and Trends Realty USA Corp (“Trends”) (collectively, the

  “Defendants”), and alleges as follows:

                                               THE PARTIES

         1.        Plaintiff is a corporation organized and existing under the laws of the State of

  Florida with its principal place of business located in Indian River County, Florida.

         2.        Abdelsayed is an individual residing at 921 Dickens Place, West Palm Beach,

  Florida 33411.

         3.        Trends is a corporation organized and existing under the laws of the State of Florida

  with its principal place of business located at 921 Dickens Place, West Palm Beach, Florida 33411.

         4.        Trends’s agent for service of process is John Abdelsayed, also located at 921

  Dickens Place, West Palm Beach, Florida 33411




                                               COPYCAT LEGAL PLLC
                           3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                             TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 2 of 20




                                       JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

  1331 and 1338(a).

          6.       This Court has personal jurisdiction over Defendants because they maintained

  sufficient minimum contacts with Florida such that the exercise of personal jurisdiction over them

  would not offend traditional notions of fair play and substantial justice.

          7.      Further, since at least January of 2017, Abdelsayed has been a licensed realtor in

  this State, been registered to do business in this State, and, upon information and belief, owns real

  property in this State.

          8.       Further, since at least October 2011, Trends has operated a real estate business in

  this State and has been registered to do business in this State.

          9.      Venue properly lies in this district because Defendants are deemed to reside in this

  district and because a substantial part of the events or omissions giving rise to Plaintiff’s claims

  occurred in this district.

                                                     FACTS

  I.      Plaintiff’s Business and History

          10.     Plaintiff was created as a Florida corporation in June 2005.              Plaintiff’s sole

  shareholder is Robert Stevens.

          11.     For the past sixteen (16) years, Mr. Stevens has been employed by Plaintiff as a

  high-end real estate photographer who specializes in aerial photography, stunning exterior and

  interior shots, as well as offering slide shows, virtual tours, and a full array of stock photography

  for luxury real estate industries.

          12.     Mr. Stevens is a pioneer of aerial real estate photography and has been engaging in


                                                         2
                                                COPYCAT LEGAL PLLC
                            3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                              TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 3 of 20




  creative and artistic means to capture such photographs long before today’s proliferation of

  consumer drone technology came to market.

         13.     Mr. Stevens travels throughout the State of Florida, nationally, and internationally

  to photograph high-end real estate on behalf of Plaintiff’s clients. He has been contracted by over

  280 clients to take professional photographs of various real estate projects, including but not

  limited to the estates of numerous celebrities (such as Madonna, Don King, Greg Norman, Rod

  Stewart, Ivana Trump, James Patterson, Alexander Haig, Ann Downey, Frank McKinney, Chris

  Evert, and others).

         14.     Plaintiff maintains a commercial website (www.robertstevens.com) which

  describes the photography services offered by Plaintiff, hosts a sample portfolio of photographs

  taken by Mr. Stevens, and invites prospective customers to contact Plaintiff to arrange for a

  professional photo shoot.

         15.     Plaintiff owns the photographs taken by Mr. Stevens and serves as the licensing

  agent with respect to licensing such photographs for limited use by Plaintiff’s customers. To that

  end, Plaintiff’s standard terms include a limited, one-time license for use of any particular

  photograph by the customer only. Plaintiff’s license terms make clear that all copyright ownership

  remains with Plaintiff and that its customers are not permitted to transfer, assign, or sub-license

  any of Plaintiff’s photographs to another person/entity.

         16.     Generally, at the time Plaintiff creates its professional photography, it applies

  copyright management information to such photography consisting of “© AAP [year] all rights

  reserved” to the bottom left corner thereof. Plaintiff does this for added protection/assurance to

  keep unauthorized persons from utilizing/displaying Plaintiff’s work.




                                                      3
                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 4 of 20




  II.       The Work at Issue in this Lawsuit

            17.   In 2016, Plaintiff created a photograph titled “12235 Tillinghast Cir front nite 2016

  AAP” (the “Work”). Consistent with Plaintiff’s general practices, the Work contains (in the bottom

  left corner) Plaintiff’s copyright management information as follows: “© AAP 2016 all rights

  reserved.” A copy of the Work is exhibited below.




            18.   The Work was registered by Plaintiff with the Register of Copyrights on June 21,

  2018 and was assigned Registration No. VA 2-107-890.                   A true and correct copy of the

  Certification of Registration pertaining to the Work is attached hereto as Exhibit “A.”

            19.   Plaintiff is the owner of the Work and has remained the owner at all times material

  hereto.




                                                       4
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 5 of 20




  III.    Defendants’ Unlawful Activities

          20.     Trends is a real estate agency located in Palm Beach County, FL. Abdelsayed is

  the President, founder, and, upon information and belief, sole shareholder of Trends. Abdelsayed

  has exclusive control over the business activities of Trends, including but not limited to the

  infringing activities that are the subject of this lawsuit.

          21.     Abdelsaved is a real estate broker primarily servicing Palm Beach County, Florida.

  In 2018, Abdelsayed registered the domain name https://homesofthepalmbeaches.com and

  thereafter published a website thereon that is used exclusively to market Defendants’ real estate

  services.

          22.     On a date after Plaintiff’s registration of the Work, Abdelsayed published the Work

  to the aforementioned website as the main profile image for the San Michele Community1

  (published at https://homesofthepalmbeaches.com/san-michele/). In publishing the Work on such

  site, Abdelsayed significantly cropped the Work so as to remove Plaintiff’s copyright management

  information. The remaining details of the photograph, however, unequivocally show the two

  photographs to be the same. A true and correct copy of screenshots of the subject website,

  displaying the copyrighted Work, is attached hereto as Exhibit “B.”

          23.     The sole contact information provided on the subject website is for Trends Realty

  and the “About” page thereon (https://homesofthepalmbeaches.com/about/) likewise identifies

  Trends and contains the contact information for Trends (inviting prospective purchasers or sellers

  to contact Trends to inquire about its services).

          24.       Defendants are not and have never been licensed to use or display the Work.



  1
   The unlicensed image that Defendants represent as being in the San Michele Community is a home located in the
  neighboring Old Palm Community.
                                                        5
                                               COPYCAT LEGAL PLLC
                           3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                             TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 6 of 20




  Defendants never contacted Plaintiff to seek permission to use the Work in connection with their

  website or for any other purpose – even though the Work that was copied clearly displays

  Plaintiff’s copyright management information and put Defendants on notice that the Work was not

  intended for public use.

           25.   Defendants utilized the Work for commercial use – namely, in connection with the

  marketing and advertising of Defendants’ real estate services.

           26.   Upon information and belief, Abdelsayed located a copy of the Work on the internet

  (most likely associated with a prior MLS listing for a different real estate agency that did contract

  with Plaintiff) and, rather than contact Plaintiff to secure a license, simply copied the Work for use

  on their commercial website.

           27.   Through its ongoing diligent efforts to identify unauthorized use of its photographs,

  Plaintiff discovered Defendants’ unauthorized use/display of the Work in July 2021. On July 14,

  2021 (following Plaintiff’s discovery), Plaintiff notified Defendants in writing of such

  unauthorized use. To date, however, Defendants have not responded to Plaintiff, thus necessitating

  the filing of this lawsuit to protect Plaintiff’s rights with respect to the Work.

           28.   All conditions precedent to this action have been performed or have been waived.

                             COUNT I – COPYRIGHT INFRINGEMENT
                                         (Abdelsayed)

           29.   Plaintiff re-alleges and incorporates paragraphs 1 through 28 as set forth above.

           30.   The Work is an original work of authorship, embodying copyrightable subject

  matter, that is subject to the full protection of the United States copyright laws (17 U.S.C. § 101 et

  seq.).

           31.   Plaintiff owns a valid copyright in the Work, having registered the Work with the

  Register of Copyrights and owning sufficient rights, title, and interest to such copyright to afford
                                                       6
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 7 of 20




  Plaintiff standing to bring this lawsuit and assert the claim(s) herein.

         32.      As a result of Plaintiff’s reproduction, distribution, and public display of the Work,

  Abdelsayed had access to the Work prior to his own reproduction, distribution, and public display

  of     the      Work       on       his      San         Michele       Community        website   page

  (https://homesofthepalmbeaches.com/san-michele/).

         33.      Abdelsayed reproduced, distributed, and publicly displayed the Work without

  authorization from Plaintiff.

         34.      By his actions, Abdelsayed infringed and violated Plaintiff’s exclusive rights in

  violation of the Copyright Act, 17 U.S.C. § 501, by reproducing, distributing, and publicly

  displaying the Work for his own commercial purposes.

         35.      Abdelsayed’s infringement was willful as he acted with actual knowledge or

  reckless disregard for whether his conduct infringed upon Plaintiff’s copyright. According to

  Abdelsayed’s own website(s), Abdelsaved employs copyright management information,

  “Copyright © 2015 weblbd.com. All rights reserved” (which is itself inaccurate because the

  domain was not even registered until sometime in 2018). Abdelsayed has been a licensed real

  broker in the State of Florida since at least January 2017 and clearly understands that high-end real

  estate photography – especially that containing copyright management information such as the

  Work – is generally paid for and cannot simply be copied from the internet/some other broker’s

  MLS listing.

         36.      Plaintiff has been damaged as a direct and proximate result of Abdelsayed’s

  infringement.

         37.      Plaintiff is entitled to recover its actual damages resulting from Abdelsayed’s

  unauthorized use of the Work and, at Plaintiff’s election (pursuant to 17 U.S.C. § 504(b), Plaintiff


                                                       7
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 8 of 20




  is entitled to recover damages based on a disgorgement of Abdelsayed’s profits from infringement

  of the Work, which amounts shall be proven at trial.

         38.     Alternatively, and at Plaintiff’s election, Plaintiff is entitled to statutory damages

  pursuant to 17 U.S.C. § 504(c), in such amount as deemed proper by the Court.

         39.     Pursuant to 17 U.S.C. § 505, Plaintiff is further entitled to recover its costs and

  attorneys’ fees as a result of Abdelsayed’s conduct.

         40.     Abdelsayed’s conduct has caused and any continued infringing conduct will

  continue to cause irreparable injury to Plaintiff unless enjoined by the Court. Plaintiff has no

  adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent injunction

  prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

         WHEREFORE, Plaintiff demands judgment against Abdelsayed as follows:

     a. A declaration that Abdelsayed has infringed Plaintiff’s copyrights in the Work;

     b. A declaration that such infringement is willful;

     c. An award of actual damages and disgorgement of profits as the Court deems proper or, at

         Plaintiff’s election, an award of statutory damages for willful infringement up to

         $150,000.00 for each infringement of the Work;

     d. Awarding Plaintiff its costs and reasonable attorneys’ fees pursuant to 17 U.S.C. § 505;

     e. Awarding Plaintiff interest, including prejudgment interest, on the foregoing amounts;

     f. Permanently enjoining Abdelsayed, his employees, agents, officers, directors, attorneys,

         successors, affiliates, subsidiaries and assigns, and all those in active concert and

         participation with Abdelsayed, from directly or indirectly infringing Plaintiff’s copyrights

         or continuing to display, transfer, advertise, reproduce, or otherwise market any works

         derived or copied from the Work or to participate or assist in any such activity; and


                                                      8
                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 9 of 20




     g. For such other relief as the Court deems just and proper.

        COUNT II – REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION
                                (Abdelsayed)

         41.     Plaintiff re-alleges and incorporates paragraphs 1 through 28 as set forth above.

         42.     As evidenced above, the Work contains copyright management information

  identifying Plaintiff as the owner/creator of the Work.

         43.     Abdelsayed knowingly and with the intent to enable or facilitate copyright

  infringement, removed the copyright management information from the Work in violation of 17

  U.S.C. § 1202(b).

         44.     Abdelsayed committed these acts knowing or having reasonable grounds to know

  that it will induce, enable, facilitate, or conceal infringement of Plaintiff’s rights in the Work.

         45.     If Abdelsayed did not remove the copyright management information himself,

  Abdelsayed caused, directed, and authorized others to commit these acts knowing or having

  reasonable grounds to know that it will induce, enable, facilitate, or conceal infringement of

  Plaintiff’s rights in the Work.

         46.     As a direct and proximate result of Abdelsayed’s conduct in removing the foregoing

  copyright management information, Plaintiff has been damaged.

         47.     Abdelsayed’s conduct has caused and any continued infringing conduct will

  continue to cause irreparable injury to Plaintiff unless enjoined by the Court. Plaintiff has no

  adequate remedy at law. Pursuant to 17 U.S.C. § 1203(b), Plaintiff is entitled to a permanent

  injunction prohibiting any further violation of 17 U.S.C. § 1202 by Abdelsayed.

         WHEREFORE, Plaintiff demands judgment against Abdelsayed as follows:

     h. A declaration that Abdelsayed has violated Plaintiff’s copyrights in the Work by removing

         or causing to be removed Plaintiff’s copyright management information displayed thereon;
                                                       9
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 10 of 20




     i. A declaration that such violation is willful;

     j. An award of actual damages and disgorgement of profits as the Court deems proper or, at

         Plaintiff’s election, an award of statutory damages for willful infringement up to

         $150,000.00 for each infringement of the Work;

     k. Awarding Plaintiff its costs and reasonable attorneys’ fees pursuant to 17 U.S.C. §

         1203(b)(5);

     l. Awarding Plaintiff interest, including prejudgment interest, on the foregoing amounts;

     m. Permanently enjoining Abdelsayed, his employees, agents, officers, directors, attorneys,

         successors, affiliates, subsidiaries and assigns, and all those in active concert and

         participation with Abdelsayed, from directly or indirectly further violating Plaintiff’s

         copyrights by further displaying or distributing the Work with its copyright management

         information removed; and

     n. For such other relief as the Court deems just and proper.

                 COUNT III – VICARIOUS COPYRIGHT INFRINGEMENT
                                     (Trends)

         48.     Plaintiff re-alleges and incorporates paragraphs 1 through 28 as set forth above.

         49.     As evidenced above, Abdelsayed infringed and violated Plaintiff’s exclusive rights

  in violation of the Copyright Act, 17 U.S.C. § 501, by reproducing, distributing, and publicly

  displaying the Work for his own commercial purposes. Abdelsayed further infringed and violated

  Plaintiff’s exclusive rights by removing copyright management information from the Work.

         50.     As his employer, Trends had the right and ability to control the infringing acts of

  Abdelsayed, yet declined or failed to stop Abdelsayed from engaging in his infringing activity.

         51.     Trends obtained a direct financial benefit from Abdelsayed’s infringing activities

  as the San Michele Community website page (“https://homesofthepalmbeaches.com/san-
                                                     10
                                            COPYCAT LEGAL PLLC
                        3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                          TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 11 of 20




  michele/”) created by Abdelsayed invited prospective purchasers and/or sellers to contact Trends

  to inquire about its services and, upon information and belief, prospective purchasers and/or sellers

  did contact Trends as a result of Abdelsayed’s marketing/advertising efforts through his

  (“https://homesofthepalmbeaches.com/san-michele/”) San Michele Community website page.

         52.       As a direct and proximate result of Trends’ vicarious copyright infringement,

  Plaintiff has been damaged.

         WHEREFORE, Plaintiff demands judgment against Trends as follows:

     a. An award of actual damages and disgorgement of profits as the Court deems proper or, at

         Plaintiff’s election, an award of statutory damages for willful infringement up to

         $150,000.00 for each infringement of the Work;

     b. Awarding Plaintiff its costs and reasonable attorneys’ fees pursuant to 17 U.S.C. §

         1203(b)(5);

     c. Awarding Plaintiff interest, including prejudgment interest, on the foregoing amounts;

     d. Permanently enjoining Trends, its employees, agents, officers, directors, attorneys,

         successors, affiliates, subsidiaries and assigns, and all those in active concert and

         participation with Trends, from directly or indirectly further violating Plaintiff’s copyrights

         by further displaying or distributing the Work with its copyright management information

         removed; and

     e. For such other relief as the Court deems just and proper.

                                         Demand For Jury Trial

  Plaintiff demands a trial by jury on all issued so triable.




                                                       11
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 12 of 20




  Dated: August 2, 2021.


   COPYCAT LEGAL PLLC
   3111 N. University Drive
   Suite 301
   Coral Springs, FL 33065
   Telephone: (877) 437-6228
   dan@copycatlegal.com
   james@copycatlegal.com

   By: /s/ Daniel DeSouza, Esq.______
           Daniel DeSouza, Esq.
           Florida Bar No.: 19291
           James D’Loughy, Esq.
           Florida Bar No.: 0052700




                                                    12
                                           COPYCAT LEGAL PLLC
                       3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                         TELEPHONE (877) 437-6228
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 13 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 14 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 15 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 16 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 17 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 18 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 19 of 20
Case 9:21-cv-81331-AMC Document 1 Entered on FLSD Docket 08/02/2021 Page 20 of 20
